DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a 371 of PCT/US2018/055406, which claims benefit of U.S. Provisional Application 62/571,222, filed October 11, 2017. 

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-3 and 7, in the reply filed on June 22, 2022 is acknowledged.  Claims 4-6 and 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  No claims have been canceled. 

Claim Objections
3.	Claims 1-3 and 7 objected to because of the following informalities:  The term “5 base pair overhanging ends” in independent claim 1 should read “five-base pair overhanging ends”.  In addition, the word “and” at the end of the limitation “end-repairing and/or A-tailing the ends of the DNA fragments; and” should be deleted, as this is not the second to last step of the claim.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 1-3 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 recites the limitations “contacting the deaminated substrate with Endonuclease MS from Thermococcus kodakarensis (TkoEndoMS) to induce double strand breaks (DSBs) at deamination sites in the substrate DNA to produce DNA fragments with single-stranded, 5 base pair overhanging ends centered at the deamination site; treating the DNA fragments with uracil DNA glycosylase and endonuclease VIII to remove the deoxyuracil base from the ends of the DNA fragments”.  It is not clear if the fragments generated by the endonuclease treatment have overhangs comprising a deamination site centered within the overhang on each end of each fragment, or only on one end, as a deamination site would be expected to be present on only one of the two strands at a particular site.  Thus, one end of a fragment might have the deamination site, while the other end may not, as the deamination site may be located in the overhang of the adjacent fragment, and therefore the overhang at that end of the fragment would not be a substrate for uracil glycosylase and endonuclease VIII to remove the deoxyuracil base from the ends of the DNA fragments.  It is noted that the TkoEndoMS enzyme recognized the G:U mismatch resulting from deamination, and induces double-strand breaks at all deamination sites to produce two ends in a fragment that are then are then repaired and subjected to A-tailing (see p. 2, lines 7-15 and p. 6, lines 15-25 of the specification).  However, this suggests that the deamination sites may or may not be centered in one or both of the overhangs of a particular fragment. 
In addition, claim 1 recites the limitations “providing a sample comprising substrate DNA; deaminating the substrate DNA using a base editing fusion protein comprising a deaminase domain and a DNA binding domain, preferably a zinc-finger domain; a transcription- activator-like effector domain; or a catalytically-inactive Cas9 or Cpfl1, with a selected guide RNA”.  The term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Similarly, claim 1 also recites the limitations “ligating an adapter oligonucleotide (preferably comprising sequences for use in high throughput sequencing) to the end”.  The term "preferably", renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  Furthermore, the limitation comprising the term “preferably” is in parentheses, making it further unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d). 
Finally, dependent claim 7 recites the limitation “wherein sequencing the DNA fragments comprises determining a sequence of at least about 10 or more nucleotides at the ends of the DNA fragments”.  It is vague and indefinite what is meant by the phrase "at least about 10 or more nucleotides".  The phrase "at least" typically indicates a minimum point.  However, the phrase "at least" is controverted by the term "about" which implies that values above and below the indicated number of nucleotides is permitted.  In Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200 (CAFC 1991), the CAFC stated, "The district court held claims 4 and 6 of the patent invalid because their specific activity limitation of "at least about 160,000" was indefinite".  After review, the CAFC states "We therefore affirm the district court's determination on this issue." Thus, the CAFC found the phrase "at least about" indefinite where the metes and bounds of the term were not defined in the specification. 

Subject Matter Free of the Prior Art
6.	Claims 1-3 and 7 are free of the prior art, as no prior art was found that teaches or suggests a method of detecting deaminated sites in substrate DNA as currently claimed.  The closest prior art includes the references of Komor et al. (Nature (2016) Vol. 533, pp. 420-424, plus supplementary pages 1-12, cited on IDS of 06/02/2020) and Yang et al. (Nature Comm. (2016) Vol. 7, No. 7, pp. 1-12, cited on IDS of 06/02/2020).  
Komor teaches methods for performing programmable editing of a target base in genomic DNA without double-stranded cleavage using a fusion protein comprising CRISPR/Cas9 and a cytidine deaminase enzyme that retains the ability to be programmed with a guide RNA without inducing double strand breaks, and mediates the direct conversion of cytidine to uracil to yield a T to C substitution (see Abstract, column 2, second full paragraph and Figure 1).  Komor further teaches that the edited dsDNA is prepared for high-throughput sequencing by PCR amplification of the edited DNA using high-throughput sequencing primers, followed by PCR using sequencing adapters, and sequencing of the products on a high-throughput sequencer (supplementary p. 1, column 2, second full paragraph).  Like Komor, Yang teaches methods for genome editing using programmable cytidine deaminase fusion proteins, except that Yang teaches that the programmable deaminase is generated by fusing cytidine deaminases with the ZF (zinc finger) or TALE (transcription activator-like effectors) -DNA binding modules as DNA binding domains (see Abstract, p. 2, column 1, first and fourth paragraphs and p. 6, column 2, first full paragraph).  However, neither Komor nor Yang teach steps of contacting the deaminated substrate DNA with Endonuclease MS from Thermococcus kodakarensis (TkoEndoMS) to induce double strand breaks (DSBs) at deamination sites in the substrate DNA to produce DNA fragments with single-stranded, 5 base pair overhanging ends centered at the deamination site, treating the DNA fragments with uracil DNA glycosylase and endonuclease VIII to remove the deoxyuracil base from the ends of the DNA fragments, end-repairing and/or A-tailing the ends of the DNA fragments, ligating adapter oligonucleotides, and sequencing the DNA fragments.  
Additional references of particular interest include Briggs et al. (Nucleic Acids Research (2010) Vol. 38, No. 6, pp. 1-12, cited on IDS of 06/02/2020) and Uemori et al. (U.S. Patent Pub. No. 2017/0253909).  Briggs teaches methods for removal of deaminated cytosines and detection of in vivo methylation in ancient DNA wherein treatment of extracted DNA with uracil-DNA-glycosylase and endonuclease VIII removes uracil residues and cleaves the DNA on either side of the resulting abasic sites, leaving undamaged parts of the DNA fragments intact (see Abstract and p. 2, column 1, first paragraph and p. 3, column 2, first paragraphs-Results section).  Briggs further teaches that treatment with uracil-DNA-glycosylase and endonuclease VIII is followed by treatment with T4 DNA polymerase to repair the fragment ends and generate blunt ends (p. 2, column 1, third paragraph, p. 3, column 2, first paragraphs-Results section and Figure 1), followed by ligation of 454 sequencing adapters (p. 2, column 1, fourth paragraph).  Uemori teaches methods of cleaving a double-stranded nucleic acid comprising a mismatched base pair with an endonuclease, wherein the endonuclease cleaves both strands of the double-stranded nucleic acid at the position of G-G, G-T or T-T mismatched base pair (see paragraph 27 and claim 1).  Uemori further teaches that the endonuclease is a heat-resistant mismatch endonuclease from Thermococcus kodakarensis (paragraphs 25 and 84; this enzyme is the same as Endonuclease MS as currently taught in the claims).  Thus, while Briggs teaches methods for removal of deaminated cytosines in a DNA sample, and Uemori teaches methods for cleaving DNA comprising mismatched base pairs, neither reference teaches or suggests a method that induces double-strand breaks at deamination sites in a substrate DNA using Endonuclease MS from Thermococcus kodakarensis, wherein the cleaved fragments are then treated with uracil-DNA-glycosylase and endonuclease VIII to remove the deoxyuracil base from the overhanging ends resulting from the Endonuclease MS-treatment.  Furthermore, there is no motivation provided in Komor, Yang, Briggs or Uemori to one of skill in the art before the effective filing date of the claimed invention to combine these references to arrive at the currently claimed invention since none of the references teach or suggest a method that utilizes Endonuclease MS from Thermococcus kodakarensis or an equivalent endonuclease to induce double-strand breaks at deamination sites in a substrate DNA, followed by treatment with uracil-DNA-glycosylase and endonuclease VIII to remove the deoxyuracil base from the resulting overhanging ends. 


Conclusion

7.	Claims 1-3 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite, as discussed above.  However, claims 1-3 and 7 are free of the prior art, as also discussed above.

Correspondence

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637